                                    MEMO ENDORSED
Case 2:20-cv-16629-SDW-LDW Document 6 Filed 10/08/20 Page 1 of 1 PageID: 54




                                    UNITED STATES DISTRTICT COURT
                                   SOUTHERN DISTRICT OF NEW YORK

       DANIEL GARCIA,
                                                             Docket No.: 20-cv-07801 (KPF)
                      Plaintiff,
       -against-                                              STIPULATION OF DISMISSAL
                                                                WITHOUT PREJUDICE OF
       EVANS DELIVERY COMPANY, INC.,                           DEFENDANTS TEXTAINER
       CENTURY EXPRESS, A DIVISION OF                         GROUP HOLDINGS LIMITED
       EVANS DELIVERY COMPANY, INC.,                           AND DIRECT CHASSISLINK,
       TEXTAINER GROUP HOLDINGS LIMITED,                              INC. ONLY
       DIRECT CHASSISLINK, INC., and
       AMERICAN LUMBER CORPORATION, INC.
                      Defendants.

             IT IS HEREBY STIPULATED AND AGREED that the claims of plaintiff against

      defendants Textainer Group Holding Limited and Direct Chassislink, Inc., only, shall be

      dismissed without prejudice and without costs or fees to any party.

      Dated: October 2, 2020


      Law Offices of Jon Norinsberg                       Kaufman, Dolowich & Voluck, LLP
      Attorneys for Plaintiff                             Attorneys for Defendants
                                                          Textainer Group Holding Limited and
                                                          Direct Chassislink, Inc.,




      ___________________________                         ___________________________
      John J. Meehan, Esq.                                Gino A. Zonghetti, Esq.
      110 East 59th Street, Suite 3200                    Kaufman, Dolowich & Voluck, LLP
      New York, New York 10022                            25 Main Street, Suite 500
       (212) 791-5396                                     Hackensack, NJ 07601
      jmeehan@norinsberglaw.com                           (201) 708-8240
                                                          gzonghetti@kdvlaw.com

      SO ORDERED. The Clerk of Court is hereby ORDERED to terminate
      defendants Textainer Group Holding Limited and Direct
      Chassislink, Inc.
                                                            SO ORDERED.



      Dated:       October 8, 2020
                   New York, New York                       HON. KATHERINE POLK FAILLA
                                                            UNITED STATES DISTRICT JUDGE
